Citation Nr: 0102117	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  98-07 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain, claimed as a residual of a plane 
crash.

2.  Entitlement to service connection for a knee disorder, 
claimed as a residual of a plane crash.

3.  Entitlement to service connection for residuals of a head 
injury, including loss of memory, claimed as a residual of a 
plane crash or other trauma in service.

4.  Entitlement to service connection for a disability 
manifested by breathing problems, claimed as a residual of a 
plane crash.

5.  Entitlement to service connection for dental trauma, 
including chipped and broken teeth, claimed as residuals of a 
plane crash.

6.  Entitlement to service connection for scars of the head, 
face, knee, and ears, claimed as residuals of a plane crash.

7.  Entitlement to service connection for hepatitis A.

8.  Entitlement to service connection for residuals of a 
fracture of the nose, including pain and nosebleeds.

9.  Entitlement to service connection for a digestive 
disorder.

10.  Entitlement to service connection for scarring of the 
lung.

11.  Entitlement to service connection for a skin disorder 
manifested by rashes with scarring, knots, and tumors, 
including claimed as secondary to Agent Orange exposure.

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from September 1965 to 
September 1967 (including Vietnam service from July 1966 to 
July 1967).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Montgomery, Alabama, Regional Office (RO), which denied 
service connection for chest pain, a knee disorder, residuals 
of a head injury, and a breathing problem, all claimed as 
residuals of a plane crash.  By an August 1995 rating 
decision, the RO, in part, denied service connection for 
post-traumatic stress disorder.  After appellant was provided 
notification later that month of that rating decision, he did 
not file a timely Notice of Disagreement therewith.  That 
August 1995 rating decision represents the last final 
decision with regards to the post-traumatic stress disorder 
service connection issue.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Appellant subsequently perfected an appeal of a September 
1996 rating decision by the St. Paul, Minnesota, Regional 
Office, which, in part, denied service connection for 
residuals of a fracture of the nose, loss of memory (claimed 
as a residual of head trauma), a digestive disorder, 
hepatitis A, and lung scarring, all on the grounds that the 
claims were not well grounded; denied service connection for 
dental trauma (including chipped and broken teeth), claimed 
as residuals of a plane crash; denied service connection for 
scars of the head, face, knee, and ears, claimed as residuals 
of a plane crash; denied service connection for a skin 
disorder manifested by rashes with scarring, knots, and 
tumors, including claimed as secondary to Agent Orange 
exposure; and denied service connection for post-traumatic 
stress disorder.  In response to a March 2000 hearing 
clarification letter, appellant requested that a "Travel 
Board" hearing be held.  Later that month, the Board 
remanded the case to the RO to schedule such hearing.  During 
a prehearing conference at a July 2000 "Travel Board" 
hearing before the undersigned Board member, the appellate 
issues were framed as those delineated on the title page of 
this decision.  

In view of recent changes in law as will be discussed below 
and for additional evidentiary development reasons, the 
appellate issues as delineated on the title page of this 
decision will be addressed in the REMAND section below.  


REMAND

With regards to the appellate issues, appellant contends, in 
essence, that since service records list his service 
identification number as two different sets of numbers, it is 
unclear whether the RO has sought all of his service medical 
records and service personnel/administrative records under 
both sets of numbers.  Additionally, he asserts that his 
military occupational specialty was not "cooks helper" as 
service records cite; that his service records also cite 
other military occupational specialty codes that he was 
assigned; and that as a courier assigned to a medical 
preventative health unit, he was on a mission in a C-130 
airplane that crashed, causing certain claimed disabilities.  

Initial review of the evidentiary record indicates that 
apparently two different sets of service identification 
numbers are cited in appellant's service records.  
Appellant's service medical records currently associated with 
the claims folder consist of only a few May 1967 in-service 
hospitalization records and a September 1967 service 
separation examination/medical questionnaire.  It is unclear 
whether the RO has adequately attempted to obtain all of 
appellant's available service medical records and service 
personnel/administrative records.  

Additionally, certain military Operational Reports received 
with a July 1997 written statement from the director of a 
military support group indicate that appellant's unit or an 
associated unit was involved in aeromedical transportation 
that included C-130 flights with medical brigade couriers 
("660 missions").  Said July 1997 military support group 
written statement suggested that documentation as to the 
circumstances of the deaths of certain servicemen killed in 
action, mentioned by appellant as individuals he had known, 
might be available as well as Morning Reports, appellant's 
Official Military Personnel File, and other information that 
might relate to his alleged plane crash and claimed injuries.  
However, it is unclear whether all available Unit Operational 
Reports for appellant's July 1966-July 1967 Vietnam service 
or other relevant military unit information/materials such as 
Morning Reports, Unit Histories, Official Military Personnel 
File, etc., have been sought.  Any such records may be 
material to the appellate service connection issues and 
should be sought.  It should be added that in a December 1997 
military support group written statement, certain Operational 
Reports for the period August 1966-April 1967 were cited to 
as documenting an August 1966 helicopter crash, but not a 
plane crash, resulting in casualties.  However, the 
circumstances of that helicopter crash were not provided.  
Additionally, the actual Operational Reports referred to in 
that December 1997 written statement are not associated with 
the claims folder.  

Furthermore, appellant requests that certain service records 
should be sought, including (1) any military line-of-duty 
determination that may have been rendered in connection with 
a May 1967 in-service hospitalization for facial injuries 
sustained in a fist fight (See May 1967 in-service 
hospitalization records), and (2) a psychiatric examination 
report prepared in connection with military disciplinary 
proceedings  See February 1967 military disciplinary 
proceedings document.  Again, it is unclear whether the RO 
has sought such records.  

Moreover, there is no medical opinion of record as to the 
etiology of appellant's claimed disabilities.  The Board must 
consider only independent medical evidence to support its 
findings rather than provide its own medical judgment.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  It should be 
pointed out that under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. § 5103), new duty to 
assist provisions are in effect, that include requiring VA to 
obtain service medical records and other relevant service 
records and provide medical examination and opinion for 
compensation claims when such examination and opinion are 
necessary to make a decision on the claim.  It should be 
added that although October 1994 and April 1995 VA 
examinations reports recommended that additional examinations 
be conducted as to certain claimed disabilities, it is 
unclear from the record whether such recommended examinations 
were in fact scheduled.  

Furthermore, although a February 1996 Social Security 
Administration (SSA) Administrative Law Judge's decision is 
of record, certain clinical records and other evidence cited 
therein as exhibits are not currently associated with the 
claims folder; and it is unclear whether the RO has attempted 
to obtain them.  It is also unclear whether the RO has 
attempted to obtain any employment medical records either.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request the Army 
unit(s) that appellant was assigned to 
and the National Personnel Records Center 
(NPRC) (or any other appropriate 
organization), to search for any 
additional service medical records, 
including clinical (hospital inpatient) 
and outpatient records, service 
personnel/administrative records, 
Official Military Personnel File, 
military disciplinary records, including 
any military line-of-duty determination 
that may have been rendered in connection 
with a May 1967 in-service 
hospitalization for facial injuries 
sustained in a fist fight and a 
psychiatric examination report prepared 
in connection with military disciplinary 
proceedings, and any other relevant 
military unit information/materials such 
as Morning Reports, Operational Reports, 
Unit Histories, etc.  Any documentation 
as to the circumstances of the deaths of 
certain servicemen killed in action, 
referred to by appellant as individuals 
he had known, as mentioned in a July 1997 
military support group written statement 
and other evidence of record, should be 
sought as well.  The search should be 
undertaken utilizing appropriate 
identifiers, such as all of appellant's 
service identification sets of numbers, 
social security number, etc.  Any such 
records should be associated with the 
claims folder.  In the event that records 
are unavailable, this should be noted in 
writing in the claims folder.  

2.  The RO should request appellant to 
provide any relevant military records 
that he may have in his possession, such 
as service medical/personnel records.  
Appellant should be requested to provide 
a sworn, legible statement detailing the 
unit, dates, location, and circumstances 
with respect to all alleged in-service 
stressors he experienced.  In the event 
appellant cannot recall the specific 
dates of the incidents and other 
particulars, he should as closely 
approximate the dates and give as much 
information as possible.  Appellant 
should be advised that he may submit 
alternative forms of evidence to support 
his claims, such as statements/affidavits 
from service medical personnel and 
"buddy" statements/affidavits.

3.  The RO should request appellant to 
provide any relevant clinical records, 
not presently associated with the claims 
folder, in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folder, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folder.

4.  The RO should obtain any additional, 
relevant VA clinical records; and 
associate them with the claims folder.  

5.  The RO should obtain any relevant 
medical records associated with an SSA 
claim, including certain clinical records 
and other evidence cited as exhibits in a 
February 1996 SSA Administrative Law 
Judge's decision.  Such records should be 
obtained and associated with the claims 
folder.  Appellant's assistance in 
obtaining such records should be 
requested as indicated.  

6.  The appellant should provide any 
relevant pre-employment or employment 
examination/medical records, insurance 
physical examinations, or other such 
records that he may have in his 
possession.  He should provide the 
complete name and address of any 
former/present employers.  Such records 
should be obtained by the RO and 
associated with the claims folder.  
Appellant's assistance in obtaining such 
records should be requested as indicated.  

7.  Any additional pertinent information 
and records in the claims folder, such as 
appellant's service records (which 
document his military assignments) and 
the history of his military experiences 
contained in medical reports and 
appellant's written statements, should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR) for verification of stressors.  
The RO should request information as to 
whether appellant was, in fact, exposed 
to a service stressor as claimed.  For 
example, USASCRUR should be requested to 
research any additional records relating 
to his Vietnam service from July 1966 to 
July 1967, such as military Operational 
Reports indicating whether appellant was 
actually involved in aeromedical 
transportation that included C-130 
flights with medical brigade couriers 
("660 missions"); any documentation as 
to the circumstances of the deaths of 
certain servicemen killed in action, 
referred to by appellant as individuals 
he had known as stated in the record; any 
Morning Reports, Unit Histories, 
appellant's Official Military Personnel 
File, and other information that might 
relate to his alleged plane crash and 
claimed injuries; and any records 
detailing the circumstances of an August 
1966 helicopter crash resulting in 
casualties as stated in the record.  
Additionally, the results of any military 
support group research conducted pursuant 
to the RO's prior request for 
verification of appellant's claimed 
service stressors should be associated 
with the claims folder.

8.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
Veterans Claims Assistance Act of 2000; 
38 C.F.R. § 3.159 (2000).

9.  The RO should review the evidence and 
determine whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for post-traumatic stress 
disorder.  If the RO denies the claim of 
entitlement to service connection for 
post-traumatic stress disorder on the 
basis that new and material evidence has 
not been submitted, appellant should be 
provided a supplemental statement of the 
case which includes appropriate laws and 
regulations pertaining to the finality of 
the August 1995 rating decision which 
denied service connection for that 
disability.  The statement should include 
information regarding the prior denial 
and discuss the effect of the prior 
denial on the current claim.  

If the RO considers the claim for service 
connection for post-traumatic stress 
disorder reopened, the RO should arrange 
an examination by a board of 
psychiatrists to determine the nature and 
etiology of any psychiatric disorder 
presently manifested.  The examiners 
should review the entire claims folder 
and express an opinion, including degree 
of probability, as to:  (a) What is the 
approximate date of onset of any acquired 
psychiatric disorder that may be 
currently manifested and its etiology; 
(2) is a post-traumatic stress disorder 
currently manifested, and (3) if a post-
traumatic stress disorder is currently 
manifested, is it etiologically related 
to appellant's active service?  The 
report of examination should contain a 
detailed social, industrial and military 
history, as well as clinical findings 
upon which the diagnosis is based, and 
provide a detailed rationale for the 
medical conclusions, including with 
regard to the sufficiency of the claimed 
stressors.  If medically indicated, a 
psychological examination, with 
appropriate testing, should be 
accomplished.  
In making this determination, the 
examiners should consider any research 
information provided; and utilize the 
nomenclature regarding post-traumatic 
stress disorder set forth in the American 
Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, 
4th edition (DSM-IV).  See 38 C.F.R. 
§ 4.130 (2000).  See also Cohen v. Brown, 
10 Vet. App. 128, 139-142 (1997).
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiners in their report(s).

9.  With respect to the issues of service 
connection for a disability manifested by 
chest pain, a knee disorder, residuals of 
a head injury (including loss of memory), 
a disability manifested by breathing 
problems, dental trauma (including 
chipped and broken teeth), scars of the 
head, face, knee, and ears, hepatitis A, 
residuals of a fracture of the nose, a 
digestive disorder, scarring of the lung, 
a skin disorder manifested by rashes with 
scarring, knots, and tumors (including 
claimed as secondary to Agent Orange 
exposure), the RO should arrange 
appropriate examinations, such as 
orthopedic, neurologic, pulmonary, 
gastrointestinal, dermatologic, and Agent 
Orange examinations, to determine the 
etiology of said claimed disabilities.  
The examiners should review the entire 
claims folder and render an opinion, with 
degree of probability expressed, as to 
the approximate date of onset of said 
claimed disabilities (i.e., are they 
causally or etiologically related to 
service)?  
In the event any additional medical 
examination(s)/diagnostic studies, are 
medically deemed necessary to determine 
the etiology of the claimed disabilities, 
then these should be accomplished.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.

10.  The RO should review any additional 
evidence and readjudicate the appellate 
claims under appropriate laws and 
regulations, including the Veterans 
Claims Assistance Act of 2000.  

To the extent the benefits sought are not granted, the 
appellant and his representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant until he 
is notified.  No opinion as to the ultimate outcome in this 
case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



